19 N.Y.2d 901 (1967)
In the Matter of Margrove, Inc., Respondent,
v.
Office of General Services of the State of New York et al., Appellants.
Court of Appeals of the State of New York.
Argued April 20, 1967.
Decided May 18, 1967.
Louis J. Lefkowitz, Attorney-General (Henderson G. Riggs and Ruth Kessler Toch of counsel), for Office of General Services of the State of New York and Comptroller of the State of New York, appellants.
Warner M. Bouck, Francis J. Holloway and Roger M. Fritts for Sealtest Foods Division National Dairy Products Corporation, appellant.
Bruce E. Hansen for respondent.
Concur: Chief Judge FULD and Judges VAN VOORHIS, BURKE, SCILEPPI, BERGAN, KEATING and BREITEL.
Order affirmed, with costs, upon the opinion at the Appellate Division; no opinion.